Case 7:16-cv-02683-NSR Document 25-1 Filed 01/31/19 Page 1 of 7

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
MARTINE VIOLET CARROLL, on behalf of
herself and all others similarly situated,
Civil Action No. l:l6-cv-02663(NSR)
Plaintiff,
v.
PLAINTIFF’S MEMORANDUM
OF LAW IN SUPPORT OF
: MOTION FOR WITHDRAWAL AS
THE REPUBLIC OF FRANCE, THE FRENCH : PLAINTIFF’S COUNSEL
MINISTRY OF FOREIGN AFFAIRS, and '
THE AGENCE POUR L’ENSEIGNEMENT
FRANCAIS A L’ETRANGER,
Defendants.
X

 

Denlea & Carton LLP (“D&C”) submits this Memorandum of Law in support of its
motion for an Order permitting it to withdraw as counsel of record t`or Plaintift` Martine Carroll
(“Carroll”).

BACKGROUND

This is a simple motion to allow D&C to withdraw as counsel for Plaintift` pursuant to the
terms of Plaintiff’s retainer agreement with D&C, and to provide Plaintit`f with a reasonable
amount of time to find replacement counsel. Given the very early stage of this litigation - before
a responsive pleading to the complaint has been filed - there is no prejudice to any party by
granting this motion, and respectfully, the motion should be granted.

D&C has represented Plaintiff from the outset of this putative class action litigation
against the Republic of France, its Ministry of Foreign Affairs, and a French governmental

agency responsible for administering the French govemment’s approved education system

Case 7:16-cV-02683-NSR Document 25-1 Filed 01/31/19 Page 2 of 7

overseas. This is a novel litigation involving complex issues of sovereign immunity,forum mm
conveniens, and the law of contracts and promissory estoppel. See Declaration of Robeit .l. Berg
in Support of Motion for Withdrawl as Plaintit`f’s Counsel (“Berg Decl.”) at 112. D&C is
representing Plaintit`f pursuant to a written Retainer Agreement on a fully contingent basis, with
D&C advancing all litigation expenses and with Plaintiff bearing no liability for any fees or
expenses should the litigation turn out to be unsuccessful. Accordingly. the Retainer Agrcement
provides that either party may terminate the Agreement at any time, and in particular, D&C may
terminate its representation in its sole discretion upon giving Plaintiff reasonable advance written
notice. Berg Decl. at 113.

Although this lawsuit was filed on April 11, 2016, effecting service proved difficult and
time-consuming because of the sovereign status of Defendants and their initial refusal to accept
service under the Foreign Sovereign Immunities Act. Defendants did not appear in the action
until May 4, 2018. Berg Decl. at 1[4. On September 27, 2018, Defendants filed a letter
requesting a pre-motion conference, stating their intention to move to dismiss the Complaint for
lack of jurisdiction,_forum non conviens, and failure to state a claim. On October 5. 2018.
Plaintiff`filed her letter explaining her position against a motion to dismiss. On October 22`
2018, the Court issued an Order dispensing With the pre-motion conference and setting a briefing
schedule for the motion to dismiss. Berg Decl. at 115.

On October 31, 2018, Plaintiff filed a letter with the Court requesting limited discovery
related to the “commercial activity” exception to Defendants’ intended sovereign immunity
defense to federal court jurisdiction On November 2, 2018, Def`endants filed their letter in
opposition to the requested discovery. Berg Decl. at 1]6. On November 7, 2018, the Court held a

lengthy hearing on Plaintiff’s discovery request and other issues related to Defendants`

Case 7:16-cV-02683-NSR Document 25-1 Filed 01/31/19 Page 3 of 7

forthcoming motion to dismiss. At the conclusion of the hearing, at Plaintifl`s request, the Court
granted Plaintiff leave to file an amended Complaint by December 7, 2018, or to stand on thc
current Complaint, and set a new briefing schedule for the motion to dismiss. Berg Decl. at 117.

During the two weeks following the November 7, 2018 hearing, D&C communicated
with Plaintiff about the litigation strategy going forward, and D&C informed her it had
determined to seek to withdraw as counsel. Plaintiff decided she wants to continue prosecuting
the action with new counsel, which she is currently seeking. Berg Decl. at 1]8. On November 21.
2018, pursuant to the terms of the Retainer Agreement, D&C sent Plaintiffa letter notifying her.
in writing, that D&C seeks to terminate its involvement in the action. Plaintiffhas agreed to
D&C’s termination and withdrawal as her counsel, and on November 28, 2018, Plaintiff signed
Plaintiff"s Consent to Withdrawl of Counsel (Exhibit A) Berg Decl. at 119. ln that Consenti
Plaintiff has acknowledged that: (l) she has been notified in writing by D&C ofthe reasons for
its request to withdraw as her counsel; (2) the reasons are permitted under the Retainer
Agreement she signed with D&C on January 18, 2016; (3) D&C has advised her of the status of
her case on the Court’s docket; (4) she has advised D&C that she intends to continue prosecuting
the action upon the withdrawal of D&C, and that she seeks new counsel to represent her in the
continued prosecution of the action; (5) D&C has advised her that D&C will notify the Court and
Defendants that D&C seeks to withdraw as Plaintiff’s counsel pursuant Local Civi| Rule 1.4; (6)
D&C has advised her that D&C will request that the Court afford her reasonable time to secure
new counsel; and (7) D&C has advised her that D&C will not be asserting a Charging Lien or
Retaining Lien against her or the continued prosecution of the case. Berg Decl. 1110.

Plaintiff respectfully seeks an additional 90 days to secure new counsel. Berg Decl. at

1111.

Case 7:16-cV-02683-NSR Document 25-1 Filed 01/31/19 Page 4 of 7

MM
lt is well-settled that withdrawal as counsel is appropriate under the New York Rules ol`
l’rot`essional Conduct where the withdrawal can he accomplished without material ad\~erst el`t`ect
on the interests ofthe client. and the client kno\-vingly and freely assents to termination ofthe
representation N.Y. Rules ol`Prol`. C`ond. Rule 1.16 (e)(l) and (10`). Plaintil`l`ltas signed a
Consent to D&C`s withdrawal as her counsel. 1';`.\'hibit A.
Withdra\\='al ol` counsel is governed by Local (.`ivil Rule 1.4 which stules:
An attorney who has appeared as attorney of record for a part \
. may not withdraw from a case Withottt leave of the court
granted by order. Sttch order may be granted only upon a
showing by affidavit or otherwise of satisfactor_\»' reasons for
withdrawal or displacement and the posture of the easc.
including its position. if any, on the calendar_ and whether or
not the attorney is asserting a retaining or charging lien. r-'f\|l
applications to withdraw must be served upon the client and
(ttnless excused by the Court) upon all other parties
ln considering a motion for withdrawal ot`counse|_ district courts anal _\"/e two t`aetors: the
reasons l`or withdrawal and the impact ol`thc withdrawal on the timing ofthe proceeding /)’i/'un
Km't`mian t'. 'l`ilm' Ec/t/i!ies. [m:.. 10 Civ. 3773 (AKH)(JC`F)_ 201 1 U.S. [)ist. l,.|",XlS 51*)1('). at “"3-
4 (S.D.N.Y. May 1 l. 201 l); B/ue /l)vge/ Filn/.s'. L/¢l. v_ ["ir.s'l [,r)o/< .\`/ztt/ir).s'. lm'.` No. 08 (,`i\. ()~'1(»0
(DAB)(.|CF). 2011 Wl, 672245. at *l (,S.D.N.Y. lieb. 17. 201 l )(same). "thther to grant or
deny a motion to withdraw as counsel '1`alls to the sound discretion ol`thc trial eourt."` .\`/ui)‘ tx

(.'ulh()zm. 722 l*`.Stlpp.Zd 258. 264 (l'§.D.N.Y. 201 ()). quoting 111 re Al/)crl. 277 B.R. 33. 47

(Bankr. S.D.N.Y. 2002).

Case 7:16-cV-02683-NSR Document 25-1 Filed 01/31/19 Page 5 of 7

ln order to protect the sanctity of the attorney-client relationship l)&(` will not discuss
any attorney/client communications the l'~`irm has had with Plaintil"f. Rathcr. it suftiees to sa}
that D&C has decided to terminate its attorney/client relationship with Plaintiffaccording to the
terms of the Retainer Agreement. and Plaintiff agrees to the termination and has signed a
Consent to \lt’ithdrawal. Plaintiff wishes to proceed with the litigation. however. and simply
seeks reasonable time to secure replacement counsel once D&C is permitted to tvithdra\\'. 'l`hus.
D&C`s withdrawal as I’laintil`|"s counsel is permissible pursuant to NY Rules of l’rot`. (`ond.
Rule 1.16(c)(l ) (witlidrawal can be accomplished without material adverse effect on the interests
of the client) and 1.16(c)(10) (the client knowingly and freely assents to termination ofthe
cmployment).

W ith respect to the second factor identified by the Court in ]\’¢'u'imiun 7 the timing ot` the
proceeding ~ the action is still at the beginning stage Although this action \\'as liled in .-'\pril
2016. due to the complexities of service on a foreign sovereign and its entities and l)efendauts'
united refusal to accept service under the Foreign Sovereign immunities Act. |")cl`cndants did not
agree to accept service and did not appear in this action until l\/la_v 4, 2018. l*`ollowing their
appearance, Defendants requested (and Plaintil`fconsented to) a lengthy adjournment to allow
Defendants to formulate their litigation strategy. On September 27. 2018. Defendants requested
a prc-motion conference to discuss their intention to move to dismiss the Complaint. ()n ()etober
5. 2018. Plaintiff filed her letter explaining her position against a motion to dismiss On October
22, 2018, the Court issued an Order dispensing With the pre-motion conference, and instead, set a
briefing schedule for the motion to dismiss.

On October 31, 2018, Plaintiff filed a letter with the Court requesting limited discovery

related to the “eommercial aetivity” exception to Defendants’ intended sovereign immunity

Case 7:16-cV-02683-NSR Document 25-1 Filed 01/31/19 Page 6 of 7

defense to federal court jurisdiction On November 2, 2018, Defendants filed their letter in
opposition to the requested discovery. ()n November 7. 2018_. the Court held a lengthy prc-
motion conference to address Plaintift`s request for limited discovery. and then went on to
address issues related to Del`endants" forthcoming motion to dismiss At the conclusion of that
conference the Court permitted Plaintiff to tile an /-\mended Complaint on or before l)ccember
7. 2018, and otherwise set a brieling schedule for [)efendants` tnotion.

At thisjuncture, an Amended Complaint has not yet been lilcd. and an operati\ e
complaint has yet to receive fotmaljudicia| scrutiny. Given this posture. the case is at the \ cry
earliest stagc. and granting D&C`s motion will not cause undue dclay. lndecd. withdra\\ al
motions are frequently granted in actions far more advanced than this one. .S`ce, c/.g.. /\'tn'im/'u/t.
201 l U.S. Dist. LEXIS, at *8 ("Het'e. although substantial discovery has taken placc. disco\ er_\'
has not yet closcd. and trial is still several months away. Under these circumstances the posture
of the ease does not require that the motion to withdraw be denied."); lt"'ink//`e/t/ r. l\"/'r.rt'/)wthc/um
& P/ti//ips. P_(.'.. No. 12 Civ. 7424(.11\/117),2013Wl. 371673. at *l tS.D.N.Y. .lan. 20.
2013)(\\'hcre discovery has not yet closed and case is not yet on the verge oftrial rcadincss.
withdrawal of counsel is unlikely to cause either prejudice to the client or such substantial
disruption to the proceedings as to warrant a denial of leave to \\'ithdra\'v); /). /:`.,'t./t. ('ines/m/z'
S.l’..*l. t’. lnl `l Media l~`ilms. lnc.` No. 03 Civ. 3038 (Rl\/IB). 2006 W[, 167()485. at *1~2 (S.l).l\l.\".
.lune 16. 2006l(gt'anting counsel’s motion to withdraw where discovery was complete and trial
was months away): [’rr)mo/fcu of`.‘lmeric'a. [m'. \'. .lr)hnsr)n (r`)'o.v.y'/‘/`e/d. Im',. No. 08 Cl\/' 7414.
2000 WL 424184. at *1-2 (S.D.N.Y. Apt'. 18. 2000)(granting motion to \\'ithdra\\l where

discovery was closed and case was ready for trial).

Case 7:16-cv-02683jNSR Document 25-1 Filed 01/31/19 Page 7 of 7

CONCLUS[()N
|'~`or the foregoing reasons, D&C respectfully requests that the Court grant its motion to
withdraw and provide Plaintiff with tip to an additional ninety (90) days to secure replacement
counsel.

Dated: White Plains. New York
.lanuary 14. 2019

Respectfull y submitted

DENLIEA & CARTON LLP

By: /sS/’ .lef|'i'ev l. Carton

.le'l"frey l. Carton, Esq.
icarton@denleacatton.com

Robert .l. Berg_. llsq.
rberg@,denleacarton.com

2 Westchester Park Drive, Suile 410
Whit'e Plains, New York 10604
(914) 331-0100

